Case 1:21-cv-01073-RDB Document 1-1 Filed 05/03/21 Page 1 of 4
Gia Cee cI OS Page 1 of 4

* Attach ment A

 

WESTLAW

2019 WL 3731894
Only the Westlaw citation is currently available.
_ UNREPORTED"

Potts v, State
Court of Special Appeals of Maryland. August 8, 2019 NotReportedinAl.Rptr. 2019WL 3731894 (Approx. 5 pages)

Ivan POTTS
Vv.
STATE of Maryland

No. 731, Sept. Term, 2018
August 8, 2019

Circuit Court for Baltimore City, Case No. 818052006

Berger, Leahy, Irma S. Raker (Senior Judge, Specially Assigned), JJ.
Opinion

Raker, J.

*4 Appellant lvan Potts pled guilty on May $, 2018 to possession of marijuana in the Circuit
Court for Baltimore City. The court sentenced him to a term of incarceration of six months,
all suspended, with two years’ unsupervised probation. His guilty plea was conditioned on
his ability to appeal the suppression court's ruling on his motion to suppress, and he thus
presents the following question for our review:

“Did the trial court err in denying appellant's motion to suppress evidence?”
Holding that the suppression court erred, we shall reverse.

L
Because we review a motion to suppress based on the evidence before the motions court,
we set forth the fallowing evidence elicited at the suppression hearing. At 10:40 p.m. on
August 24, 2017, Officers Jason DiPaola and lan Smith, in a marked police cruiser and in
full uniform, drove past appellant's car on a street in Baltimore City. Appellant was sitting in
the parked car in the driver's seat. Officer Smith noticed that appellant “ducked down” when
the police cruiser passed him. He turned the police cruiser around and drove the wrong
way up the one-way street to return to appeiiant's location. He parked near appellant's car,
leaving the police cruiser facing the wrong way on the one-way street but not blocking
appellant's car.

Both officers were in full uniform and wearing body cameras, which recorded the interaction
with appellant. The officers exited their vehicle; Officer Smith approached the driver's side
of appellant's vehicle, and Officer DiPaola crossed in front of appellant's car to stand at the
passenger side. The officers shined flashtights in appellant's direction as they approached.
Officer Smith's body camera then recorded the following conversation between him and
appellant:

OFFICER SMITH: You can stay in there.

APPELLANT: Hmm?

OFFICER SMITH: You can stay in there. I'm just checking to make sure everything is—
APPELLANT: No, I'm good.

OFFICER SMITH: —good.

As the officers stood next to the vehicle, Officer DiPaola noticed “packaging material" inside
appellant's vehicie and smelled “an odor of marijuana coming from the vehicle” when he
Case 1:21-cv-01073-RDB Document 1-1 Filed 05/03/21 Page 2 of 4

was “righ SPEER Gy LESS, . ie e cat dle Gier) CRO Page 2o0f4
Office Smith toid him he could remain in the vehicle, and Officer Smith immediately smelled

marijuana. Officer Smith asked appellant if he had marijuana in the vehicle, and appellant

acknowledged that he did. The officers searched appellant's car and discovered a large

plastic bag that contained smaller plastic bags of marijuana.

   

OuG
pea

     

Appellant filed a pretrial motion to suppress the evidence, alleging that the officers
“stopped” him unconstitutionally and that the marijuana (hey seized should be suppressed.
The court denied the motion, reasoning as follows:

“All right. | will find that he was not stopped. And therefore, at the time that the door came
open, | will find the officers credible. And he actually—add to that, right in front of him, the
defendant also admitted that he had marijuana on him, and clearty, then, he had probably
cause to search the vehicle. And under—what's the most recent case? ... Robinson, he
could search the car. So they searched the car and recover the marijuana. Here we are.
Motion is denied.”

*2 The judge found also that Officer Smith's statements to appellant were “about as
pleasant of a conversation as | have heard between an officer and somebody on the street
in a long time.” Appellant pled guilty to possession of marijuana on the condition that he
could appeal the denial of his motion to suppress, a procedure allowed by Maryland Rule 4-
242(¢}(2). The court imposed sentence, and this timely appeal followed.

M.
Appellant argues that the search of his car violated the protection of the Fourth Amendment
to the United States Constitution against unreasonable searches and seizures. He
contends that a reasonable person in his position would not have felt free to leave, noting
that Officers Smith and DiPaola parked their vehicle next to his, approached him in uniform
while shining flashlights at him, and told him “not to get out of the car.” Because a
reasonable person would not feel free to leave, he argues, the officers “stopped” him
without probable cause or reasonable arliculable suspicion. Hence, the search was
unconstitutional, and the evidence should have been suppressed.

The State argues that in this case, the Fourth Amendment was not applicable because
appellant was not “stopped” by the police in the constitutional sense, and the initial
encounter between Officer Smith and appellant was a “mere accosting,” requiring no
probable cause or articulable suspicion. The State maintains that the encounter between
appellant and Officer Smith was not an investigatory stop under Terry v. Ohio, 392 U.S. 1
(1968), and that the officer merely told appellant “he could stay in the car.” Once appellant
opened the car door, the officers immediately smelled marijuana, providing probable cause
to search the vehicle constitutionally. Noting the deference given to the suppression court's
findings of fact, the State emphasizes that the suppression court found that Officer Smith
was “pleasant” when he told appellant that appellant need not exit his car. The State notes
also the suppression court's finding that there was nothing preventing appellant from driving
away when the officers approached him.

i.
When we review the denial! of a mation to suppress, ordinarily we review only the evidence
that was before the suppression court. Williams v. State, 219 Md. App. 295, 314 (2014). As
the Stata was the prevailing party, we consider the facts and inferences in the light most
favorable to the State. fd. We accept the factual findings of the suppression court unless
clearly erroneous; however, “we make our own independent constitutional appraisal as to
whether an action was proper by reviewing the law and applying it to the facts of the case.”
Id. at 314-15.

The Fourth Amendment to the United States Constitution protects “[t]he night of the peopte
to be secure in their persons, houses, papers, and effects, against unreasonable searches
and seizures.” The Court of Appeals explained the way the Fourth Amendment govems
police officers’ interactions with civilians in Swift v. State, 393 Md. 139, 149 (2006):

“It is well established that the Fourth Amendment guarantees are not implicated in every
situation where the police have contact with an individual. Many courts have analyzed the
applicability of the Fourth Amendment in terms of three tiers of interaction between a
citizen and the police. The most Intrusive encounter, an arrest, requires probable cause
to believe that a person has committed or is committing a crime. The second category,
the investigatory stop or detention, known commonly as a Terry stop, is less intrusive
than a forma! custodial arrest and must be supported by reasonable suspicion that a
person has committed or is about to commit a crime and permits an officer to step and
Case 1:21-cv-01073-RDB Document 1-1 Filed 05/03/21 Page 3 of 4

brietty RAO (S PAAELRA,, SRA RORGBE Page 3of4

without violating the Fourth Amendment as long as the officer has a reasonable,
articulable suspicion of criminal activity ... A person is seized under this category when, in
view of all the circumstances surrounding the Incident, by means of physical force or
show of authority a reasonable person would have believed that he was not free to leave
or is compelled to respond to questions ...

 

*3 The least intrusive police-citizen contact, a consensual encounter ... involves no
rastraint of liberty and elicits an individual's voluntary cooperation with non-coercive
police contact. A consensual encounter need not be supported by any suspicion and
because an individual is free to leave at any time during such an encounter, the Fourth
Amendment is not implicated; thus, an individual is not considered to have been ‘seized’
within the meaning of the Fourth Amendment.”

Id. at 149-51 (intemal citations omitted).

In effect, we are asked here to determine whether Officers DiPaola and Smith “stopped”
appellant before they smelled marijuana. A person is “stopped” or “seized” when the
circumstances of an encounter with a police officer are such that “a reasonable person
would have believed that he was not free to leave.” United States v. Mendenhall, 446 U.S.
544, 554 (1980). In Pyon v. State, 222 Md. App. 412 (2015), we heid that a police officer
stopped the defendant unlawfully when she approached a vehicle in which he was a
passenger. /d. at 459. Shortly after midnight, “on a tonely residential street apparently with
no other persons abroad tn the neighborhood,” the officer parked her police cruiser at an
angle to the rear of the defendant's vehicle, io. at 448, partially blocking his egress from a
parking space. /d. al 450. The officer approached the vehicle on foot and asked for the
driver's motor vehicle license. /d. We held that the officer “seized” the defendant, reasoning
as follows:

“[I}t is inconceivable that [the driver] would have felt free to respond, ‘It is none of your
business,’ to have tumed on the [vehicle]'s ignition switch, and to have started to drive
away. Without such a feeling of freedom, however, he was ‘seized’ for Fourth
Amendment purposes, and so was the appellant.”

Id. at 453. We noted also that a traffic step, though often routine, can be intimidating in and
of itself because “few motorists would feel free ... to leave the scene of a traffic stop without
belng told they might do so.” Jd. (citing Berkemer v. McCarty, 465 U.S. 420, 436 (1984).

tn contrast to a Teny stop, an Interaction with law enforcement is a mere “accosting’” or
“consensual encounter” “where the police merely approach a person in a public place,
engage the person in conversation, request information, and the person is free not to
answer and walk away.” Swift, 393 Md. at 151. The distinction is one of “parity.” Pyon, 222
Md. App. at 445. “Both parties to such mutual and voluntary exchanges stand as equals of
each other. Nelther is in a dominant role.” Graham v. State, 146 Md. App. 327, 366 (2002).
tn Graham, a police officer noticed the defendant teaning against a vehicle near the road
(ihe time of day was not part of the record). id. at 352. The officer stopped his vehicle, got
out, and asked the defendant his name. /d. We held that at that time, the officer had merety
“accosted” the defendant, approaching him as one citizen might approach another. /d. at
353. But the Interaction transformed [nto a “stop” a moment later, when the officer asked
the defendant permission to search him and "did a pat-down for weapons.” /d. at 353. At
that time, the officer was no longer engaged with the defendant as an equat, and a
reasonable person would not have felt free to walk away from the police officer.

In elther case, the subjective intent of the officer is *ivelevant except insofar as that may
have been conveyed to the [citizen].” Mendenhall, 446 U.S. at 554, n.6. Rather, we assess
the totality of the circumstances objectively, as a reasonable person in the defendant's
place would view them. Pyon, 222 Md. App. at 446-47. In that analysis, we often consider
the circumstances addressed in Swift:

*4 “[T]he time and place of the encounter, the number of officers present and whether
they were uniformed, whether the police removed the person to a different location or
isolated him or her from others, whether the person was informed that he or she was free
to leave, whether the police indicated that the person was suspected of a crime, whether
the police retained the person's documents, and whether the police exhibited threatening
behavior or physica! contact that would suggest to a reasonable person that he or she
was not free to leave.”
Case 1:21-cv-01073-RDB Document 1-1 Filed 05/03/21 Page 4 of 4
id. at 153 GIR ORNS CLRPRBL ELS. ORGS FRPUTOORO Page 4 of 4

remains whether a reasonable person would feel free to leave in light of ai/ of the
circumstances, /d. at 152-53.

Appellant was parked iegally on a one-way street at approximately eleven o'clock at night.
Two uniformed police officers drove past him, then turned around and drove the wrong way
up the street to park their cruiser near him. Though the police cruiser did not impede
appellant's vehicle, the way the officers drove up to him was “aggressive and assertive
behavior" by a police officer disregarding traffic rules, not the way one citizen approaches
another. Pyon, 222 Md. App. at 448 (noting that the police officer could have “parked quietly
and unobtrusively” near the defendant's vehicle). Two uniformed officers then exited their
cruiser, and we note that two officers are more coercive than one. Pyon, 222 Md. App. at
450; Trott v. State, 138 Md. App. 89, 108, n.5 (2001). As they approached, the officers
shined flashlights at appellant from multiple directions. In a manner similar to a traffic stop,
Officer Smith walked directly toward appellant where he sat in the driver's seat. Meanwhile,
Officer DiPaola crossed in front of appellant's vehicle and stood at the passenger-side door
—the officers surrounded appellant as much as two people can surround a third. Notably,
appellant was alone in the car, and thus the passenger seat was empty. Officer Smith then
told appellant that he could stay in his car.

The suppression court considered in its ruling that Officer Smith used a “pleasant” tone of
voice to say that appellant could “stay in (his vehicle]" because Officer Smith was “just
checking to make sure everything is—good.” We may consider in our analysis whether the
police officer commands the defendant or tells him that he is free to leave. Swift, 393 Md. at
153. Though not dispositive, those factors may affect the way a reasonable person feels
about an interaction with a police officer. In this case, Officer Smith used a “pleasant” tone
of voice when he spoke to appellant. But he told appellant not that he was free to /eave but
that he could stay inside his vehicle. Under the circumstances, no reasonable person would
have construed the officer's “could” to mean “may,” as opposed to an instruction that he
“should” stay in the vehicle.

Under these circumstances, a reasonable person would not have felt free “to have tumed
on the [vehicle]'s ignition switch, and to have started to drive away.” Pyon, 222 Md. App. at
453. Officers DiPaola and Smith detained appellant without reasonable articulable
suspicion and before they had probable cause. The evidence they seized should have been

suppressed.

DGM OF THE Cl T FOR BAL E COSTS TO
BE PAID E MAYOR AND CITY COUNCIL OF BALTIMORE CITY.
Alt Citations

Not Reported in Atl. Rptr., 2019 WL 3731894

' Footnotes
. This is an unreported opinion, and it may not be cited in any paper, brief,
motion, or other document filed in this Court or any other Maryland Court as
either precedent within the rule of stare decisis or as persuasive authority.

Md. Rule 1-104.

End of © 2020 Thomson Reuters. No claim to original U.S. Government Works.
Document

 

Westlaw. © 2020 Thomson Reuters Privacy Statement Accessibility Supplier Terms ContactUs 1-800-REF-ATTY (1-800-733-2889) tmprove Westlaw % THOMSON REUTERS

 
